Winslow, J.
No interest should have been allowed except from the time of the commencement of the action. There had been no demand for payment, and the statements of account sent by the plaintiff at regular intervals, and kept by the defendant, in which no interest was ever claimed, constituted accounts stated, binding on both parties, in the absence of fraud and mistake. Cobb v. Arundell, 26 Wis. 553; Chandler v. People's S. Bank, 61 Cal. 401.
By the Gourt.— Judgment reversed, and action remanded for a new trial.